Citation Nr: 1717285	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from November 1952 to August 1954 and in the U.S. Air Force from April 1955 to July 1973. He served in the Republic of Vietnam. The Veteran died in 2005 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Montgomery, Alabama, Regional Office (RO). The appellant was scheduled for an October 2016 Travel Board hearing but the record reflects that she did not appear for the hearing and, thus, her hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in 2005.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits at the enhanced rate, pursuant to the provisions of 38 U.S.C.A. § 1311, have not been met. 38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.21, 20.1106 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the appellant's claim for entitlement to DIC benefits at an enhanced rate, pursuant to 38 U.S.C.A. § 1311, is being denied as a matter of law. Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The rate of DIC benefit payments is determined under 38 U.S.C.A. § 1311(a)(1), and will be increased in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death. 38 U.S.C.A. § 1311(a)(2). 

The Veteran died from lung cancer in 2005. The appellant was awarded service connection for the cause of the Veteran's death (DIC benefits) in a January 2006 rating decision. Evidence of record clearly reflects that the Veteran was not awarded service connection for any disability at the time of his 2005 death, to include for a continuous period of at least eight years immediately preceding his death. 

Claims for DIC benefits under 38 U.S.C.A. § 1311 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death. See 38 C.F.R. § 20.1106; 70 Fed. Reg. 72,211 (2005) (VA promulgated a final rule, effectively barring entitlement to "enhanced" dependency and indemnity compensation benefits under 38 U.S.C.A. § 1311(a)(2) on the basis of hypothetical entitlement); National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318  identically); 79 Fed. Reg. 52,984 (2014) (to be codified at 38 C.F.R. § 20.1106 ). The only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1311 are (1) to meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision. An allegation of clear and unmistakable error has not been made by the appellant in the present case. 

The Veteran had not filed a claim for service connection for any disability prior to his death. Therefore, he was not in receipt of a total disability rating for the eight years prior to his death. The claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

DIC benefits at the enhanced rate pursuant to 38 U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


